Citation Nr: 0731375	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel

INTRODUCTION

The veteran had active service from May 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand dated February 2006.  The 
matter was originally on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  On recent VA examination of August 2006, the veteran's 
left ear hearing showed puretone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz (Hz) of less than 40 decibels (dB) 
in all frequencies, and did not show puretone thresholds of 
26 or more in three or more of these frequencies; his left 
ear speech recognition score on the Maryland CNC Test was 94 
percent.    


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated 
during service, nor may sensorineural hearing loss of the 
left ear be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	February 2006 Board Remand and Veterans Claims 
Assistance Act of 2000

In February 2006, the Board remanded the veteran's claim to 
the Appeals Management Center (AMC) for a VA audiological 
examination and medical opinion on the etiology of any left 
ear hearing loss found.  The record reflects that, in 
accordance with the Board's February 2006 remand, the veteran 
underwent VA audiological examinations in May 2006 and August 
2006 and both examination reports are associated with the 
claims file.  The May 2006 report contains no audiometric 
data or nexus opinion, as the VA examiner was unable to 
complete the examination due to inconsistent responses.  The 
August 2006 report, however, does contain audiometric data 
and a diagnosis based on review of the claims file and 
examination of the veteran.  The RO considered the additional 
medical evidence and determined that a continued denial of 
the veteran's claim was appropriate.  The RO issued a 
Supplemental Statement of the Case (SSOC) on the issue in 
September 2006.  Based on the foregoing, the Board finds that 
the RO complied with the Board's February 2006 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice 
follows the initial unfavorable AOJ decision, remand and 
subsequent RO actions may "essentially cure [] the error in 
the timing of notice").  VCAA notice should also apprise the 
veteran of the criteria for assigning disability ratings and 
for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

In correspondence dated in January 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits and 
informed the veteran that VA needed evidence of left ear 
hearing loss from the time of service to the present time.  
The RO specifically asked the veteran to send any medical 
reports the veteran might have.  The RO further advised the 
veteran that VA was responsible for obtaining relevant 
records from any federal agency and would make reasonable 
efforts to obtain relevant records not held by any federal 
agency.  The RO additionally noted that it was requesting the 
veteran's service medical records, asked the veteran to tell 
VA about any additional evidence that he wanted VA to attempt 
to obtain on his behalf, and requested that the veteran 
complete and return the enclosed authorization and release 
form for any medical evidence that he would like for VA to 
consider.  Thus, the veteran was essentially asked to send 
any evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159(b)(1) (2007).  Although the January 2004 
VCAA letter did not specifically address the elements of 
degree of disability and effective date, the Board notes that 
the notice defect was harmless error because the veteran was 
sent notice of such elements in an April 2006 letter and his 
claim was readjudicated in September 2006.    

The Board further observes that the RO provided the veteran 
with a copy of the March 2004 rating decision, June 2004 
Statement of the Case (SOC), January 2005 Supplemental 
Statement of the Case (SSOC), and September 2006 SSOC, each 
of which included a discussion of the facts of the claim, 
notification of the bases of the decision, and a summary of 
the evidence used to reach the decision.
With regard to VA's duty to assist, the Board notes that the 
RO afforded the veteran a VA examination in October 2004.  
The RO also scheduled the veteran for the travel board 
hearing held in October 2005.  In accordance with the Board's 
February 2006 Remand, the veteran was afforded additional VA 
examinations in May 2006 and August 2006.  The claims file 
reflects that available service medical records were 
associated with the claims file in an unrelated earlier 
claim.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained. 

Based on the foregoing, the Board finds that the requirements 
of the notice provisions of the VCAA have been met and all 
relevant facts have been properly and sufficiently developed 
in this appeal.  Accordingly, the Board will proceed with 
appellate review. 


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability,  (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety days or more during a period of war, or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

The Board notes that the veteran has asserted that in-service 
noise exposure caused his current left ear hearing loss.  The 
record reflects that the veteran lacks the medical expertise 
necessary to diagnose his claimed hearing loss or render a 
competent medical opinion regarding its cause.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, competent medical evidence 
showing that the veteran's left ear hearing loss is related 
to his service is required.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

As referenced earlier, the claims file indicates that some of 
the veteran's service medical records may be outstanding.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the claimant, the Board has a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b).


III.	Analysis 

The veteran contends that his claimed left ear hearing loss 
is directly related to military noise exposure.  
Specifically, the veteran cites his duties as a radioman 
attached to an artillery unit, which caused him to be 
"collocated with the artillery pieces and subjected [him] to 
a high noise environment," as the likely cause of the 
hearing loss.  

The medical evidence does not show that the veteran currently 
has a left ear hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2007).  In her August 2006 
examination report, the VA examiner noted that the veteran 
showed left ear hearing loss below the requisite pure tone 
thresholds: 25 dB at 500 Hz, 20 dB at 1000 Hz, 20 dB at 2000 
Hz, 20 dB at 3000 Hz, and 20 dB at 4000 Hz.  The veteran's 
Maryland CHC Test speech recognition score was 94 percent in 
his left ear.  The VA examiner concluded that the veteran's 
left ear hearing was "within normal limits" and that his 
word recognition scores were excellent.  Having determined 
that the veteran's hearing was clinically normal, the VA 
examiner offered no opinion as to the etiology of his left 
ear hearing loss.  

The August 2006 VA examiner's findings are supported by the 
other competent medical evidence of record.  A previous VA 
examination conducted in October 2004 also indicated that the 
veteran's left ear hearing was within normal limits.  In the 
October 2004 examination report, the VA examiner noted that 
the veteran received a Maryland CHC Test recognition score of 
96 percent and demonstrated left ear hearing loss below the 
requisite pure tone thresholds: 20 dB at 500 Hertz (Hz), 25 
dB at 1000 Hz, 20 dB at 2000 Hz, 20 dB at 3000 Hz, and 25 dB 
at 4000 Hz.  Although the October 2004 VA examination did 
reveal mild sensorineural hearing loss (SNHL) at 6000 Hz, the 
VA examiner determined that the veteran's left ear hearing 
was within normal limits for rating purposes.  

The record also contains medical evidence in support of the 
veteran's claim of left hearing impairment.  A private 
medical record dated in October 2005 indicates that the 
veteran's left ear speech discrimination score was 90 
percent.  The October 2005 medical record shows that the 
veteran received audiometric examinations in his right and 
left ears, the Board is prohibited from interpreting the 
graphical interpretations of audiometric data provided.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The record also 
contains two letters from K.H. of the Twin Cities Hearing 
Center dated in October 2003 and August 2004, both of which 
indicate that the veteran has "lost about 40% of his hearing 
in his left ear."  K.H.'s letter dated in October 2003 was 
accompanied by an undated, uninterpreted audiometric 
evaluation report.  For the reasons discussed above, the 
Board is prohibited from interpreting the graphical 
interpretations of audiometric data accompanying the October 
2003 correspondence.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as the 
reasoning employed by the physician and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that the opinion contained in the 
August 2006 VA examination report clearly outweighs the 
opinions contained in the veteran's private medical records 
dated in October 2005 and K.H.'s statements dated in October 
2003 and August 2004.  As discussed above, the October 2005 
audiometric evaluation report and the undated examination 
report accompanying K.H.'s October 2003 letter were both 
uninterpreted.  Furthermore, the October 2005 report is 
unclear whether the speech discrimination score of 90 percent 
was obtained through administration of the Maryland CNC Test 
as required by VA regulation.  The August 2006 examination 
report, however, provided the results of the veteran's 
puretone threshold audiometry examination in numeric form and 
properly applied the Maryland CNC Test to obtain the 
veteran's speech discrimination score.   The report indicates 
that the VA examiner obtained the veteran's medical history 
relating to the claimed audio disorder, reviewed the 
veteran's claims file, performed a physical examination of 
the veteran, and administered the appropriate audiometric 
tests before reaching her diagnosis that the veteran's 
hearing was within normal limits bilaterally.  

Having considered and weighed the medical evidence of record, 
the Board concludes that the competent medical evidence of 
record shows that the veteran's left ear hearing is within 
normal limits.  Although there is also medical evidence 
indicating the veteran has suffered some left ear hearing 
loss, the Board finds the August 2006 VA examination 
dispositive for the reasons discussed above.  Accordingly, 
the Board concludes that the veteran does not have a current 
diagnosis of left ear hearing impairment as defined by 
38 C.F.R. § 3.385.

Thus, the competent medical evidence of record fails to show 
that the veteran has a current disability manifested by 
hearing loss of the left ear.  Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (noting that "[i]n the absence of 
proof of a present disability there can be no valid claim").  
Accordingly, service connection for left ear hearing loss is 
not warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for the veteran's claimed left 
ear hearing loss is not warranted.  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, 
however, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


